


116 HR 2121 IH: Strategy To Oppose Predatory Organ Trafficking Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2121
IN THE HOUSE OF REPRESENTATIVES

April 8, 2019
Mr. Reschenthaler introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To combat trafficking in human organs, and for other purposes.

 
1.Short titleThis Act may be cited as the Strategy To Oppose Predatory Organ Trafficking Act or the STOP Organ Trafficking Act. 2.FindingsCongress finds the following: 
(1)The World Health Organization (WHO) estimates that approximately 10 percent of all transplanted kidneys worldwide are illegally obtained, often bought from vulnerable impoverished persons or in some cases forcibly harvested from prisoners. (2)In 2004, the World Health Assembly passed a resolution urging its member-states to take measures to protect the poorest as well as vulnerable groups from exploitation by organ traffickers. 
(3)On February 13, 2008, the United Nations Global Initiative to Fight Human Trafficking (UNGIFT) hosted the Vienna Forum to Fight Human Trafficking, and subsequently reported that a lack of adequate illicit organ trafficking laws has provided opportunity for the illegal trade to grow. (4)On March 21, 2011, the Council of the European Union adopted rules supplementing the definition of criminal offenses and the level of sanctions in order to strengthen the prevention of organ trafficking and the protection of those victims. 
(5)In 2005, the United States ratified the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, a supplement to the United Nations Convention against Transnational Organized Crime, which includes the removal of organs as a form of exploitation under the definition of trafficking in persons. (6)According to a 2013 United Nations report from the Special Rapporteur on trafficking in persons, especially women and children, the economic and social divisions within and among countries is notably reflected in the illicit organ trafficking market, in which the victims are commonly poor, unemployed, and more susceptible to deceit and extortion. 
3.Sense of CongressIt is the sense of Congress that— (1)the kidnapping or coercion of individuals for the purpose of extracting their organs for profit is in contradiction of the ideals and standards for ethical behavior upon which the United States has based its laws; 
(2)the illegal harvesting of organs from children is a violation of the human rights of the child and is a breach of internationally accepted medical ethical standards described in WHO Assembly Resolution 57.18 (May 22, 2004); (3)the illegal harvesting and trafficking of organs violates Article 3 of the Universal Declaration of Human Rights, which states that Everyone has the right to life, liberty and security of person., and Article 4, which states that No one shall be held in slavery or servitude.; and 
(4)establishing efficient voluntary organ donation systems with strong enforcement mechanisms is the most effective way to combat trafficking in persons for purposes of the removal of organs. 4.Statement of policyIt shall be the policy of the United States to— 
(1)combat the international trafficking in persons for purposes of the removal of organs; (2)promote the establishment of voluntary organ donation systems with effective enforcement mechanisms in bilateral diplomatic meetings, as well as in international health forums; and 
(3)promote the dignity and security of human life in accordance with the Universal Declaration of Human Rights. 5.Revocation or denial of passports to individuals who are organ traffickersThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following new section: 
 
4.Authority to deny or revoke passport 
(a)IssuanceThe Secretary of State may refuse to issue a passport to any individual who has been convicted of an offense under section 301 of the National Organ Transplant Act (42 U.S.C. 274e) if such individual used a passport or otherwise crossed an international border in the commission of such an offence. (b)RevocationThe Secretary of State may revoke a passport previously issued to any individual described in paragraph (1).. 
6.Amendments to the Trafficking Victims Protection Act of 2000Section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended— (1)in paragraph (11)— 
(A)in subparagraph (A), by striking or after the semicolon at the end; (B)in subparagraph (B), by striking the period at the end and inserting: ; or; and 
(C)by adding at the end the following new subparagraph:  (C)trafficking in persons for purposes of the removal of organs (as defined in paragraph (15)).;  
(2)by redesignating paragraphs (15) through (17) as paragraphs (16) through (18), respectively; and (3)by inserting after paragraph (14) the following new paragraph: 
 
(15)Trafficking in persons for purposes of the removal of organs 
(A)In generalThe term trafficking in persons for purposes of the removal of organs means the recruitment, transportation, transfer, harboring, or receipt of a person for the purpose of removing one or more of such person’s organs, by means of— (i)coercion; 
(ii)abduction; (iii)deception; 
(iv)fraud; (v)abuse of power or a position of vulnerability; or 
(vi)transfer of payments or benefits to achieve the consent of a person having control over a person described in the matter preceding clause (i). (B)Organ definedIn subparagraph (A), the term organ has the meaning given the term human organ in section 301(c)(1) of the National Organ Transplant Act (42 U.S.C. 274e(c)(1)).. 
7.Reporting 
(a)In generalNot later than two years after the date of the enactment of this Act and annually thereafter through 2026, the Secretary of State shall submit to the appropriate congressional committees a comprehensive report that includes the following information: (1)A description of the sources, practices, methods, facilitators, and recipients of trafficking in persons for purposes of the removal of organs during the period covered by each such report. 
(2)A description of activities undertaken by the Department of State, either unilaterally or in cooperation with other countries, to address and prevent trafficking in persons for purposes of the removal of organs. (3)A description of activities undertaken by countries to address and prevent trafficking in persons for purposes of the removal of organs. 
(b)Matters To be includedThe reports required under subsection (a) shall include the collection and organization of data from human rights officers at United States diplomatic and consular posts on host country laws against trafficking in persons for purposes of the removal of organs, including enforcement of such laws, or any instances of violations of such laws. (c)Additional matters To be includedThe reports required under subsection (a) may include the following: 
(1)Information provided in meetings with host country officials. (2)Information provided through cooperation with United Nations or World Health Organization agencies. 
(3)Communications and reports provided by nongovernmental organizations working on the issue of trafficking in persons for purposes of the removal of organs. (4)Any other reports or information sources the Secretary of State determines to be necessary and appropriate. 
(d)Relation to Trafficking in Persons reportThe reports required under subsection (a) shall be deemed to satisfy the reporting requirements relating to trafficking in persons for purposes of the removal of organs under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)). 8.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. (2)OrganThe term organ has the meaning given the term human organ in section 301(c)(1) of the National Organ Transplant Act (42 U.S.C. 274e(c)(1)). 
(3)Trafficking in persons for purposes of the removal of organsThe term trafficking in persons for purposes of the removal of organs means the recruitment, transportation, transfer, harboring, or receipt of a person for the purpose of removing one or more of the person’s organs, by means of— (A)coercion; 
(B)abduction; (C)deception; 
(D)fraud; (E)abuse of power or a position of vulnerability; or 
(F)transfer of payments or benefits to achieve the consent of a person having control over a person described in the matter preceding subparagraph (A). 9.Limitation on fundsNo additional funds are authorized to be appropriated to carry out this Act or any amendment made by this Act. 

